United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Las Vegas, NV, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-981
Issued: August 12, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On March 18, 2013 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) decision dated February 14, 2013.
Appellant, then a 42-year-old health technician, filed a traumatic injury claim alleging
that on April 4, 2005 she sustained a low back strain when she picked up a pro paq off of the
counter and turned to put it on the shelf behind her. OWCP accepted the claim for a lumbar
strain. Appellant stopped work and received wage-loss compensation from May 20 to
July 7, 2005. She returned to work without restrictions. The record reveals that appellant
continued to receive medical treatment for her back sprain, including epidural injections, and
received intermittent wage-loss compensation.
On August 23, 2010 appellant filed a recurrence claim alleging that she sustained a
recurrence of the April 4, 2005 injury. She stopped work on August 17, 2010. On May 25, 2011
OWCP updated appellant’s claim to accept disc bulge and protrusion at the L5-S1 and lumbar
radiculitis. Appellant received disability compensation for the period August 17, 2010 to June 4,
2011 and was placed on the periodic rolls. She continued to receive medical treatment and
receive compensation for intermittent periods of disability.

On December 7, 2012 appellant informed OWCP via telephone that her neck now hurt
and she wanted to know if her neck could be accepted along with her back condition. On
December 26, 2012 she filed a claim for compensation for December 19, 2012. In an attached
time analysis form, appellant indicated that she was claiming eight hours of compensation for
medical reasons.
Appellant submitted various reports by Dr. George M. Elkanich, a Board-certified
orthopedic surgeon, dated August 9, September 6, November 1 and 29, and December 6, 2012.
Dr. Elkanich stated that appellant’s lumbar pain had significantly improved and noted that her
main problem at this time was bilateral neck pain. Upon examination, he observed tenderness on
palpation of the trapezius, scalene and paracervical muscles and decreased range of motion.
Cervical spine pain was noted by bilateral motion, flexion, extension and rotation. Examination
of appellant’s back revealed no swelling, indurations or erythema. Straight leg raise test was
negative. Dr. Elkanich diagnosed lower back pain, herniated cervical disc, cervical and lumbar
spondylosis, cervical and lumbar stenosis and cervicalgia.
On January 14, 2013 OWCP advised appellant that the evidence was insufficient to
establish that appellant received medical treatment on December 19, 2012 as a result of her
accepted back condition and requested additional evidence to establish her claim.
Appellant subsequently submitted a February 7, 2013 report from Dr. Elkanich, who
stated that he had treated appellant for many years of cervical neck and lower back
symptomatology and noted that he was asked to write a report addressing how the diagnosed
condition was causally related to the April 4, 2005 injury. Dr. Elkanich reported that he treated
appellant shortly after her initial industrial injury and during that time she complained of cervical
neck and lower back symptomatology. He explained that there were periods of time when he did
not discuss her cervical spine in the treatment records because the focus on the treatment was her
lower back. Dr. Elkanich concluded that appellant’s cervical symptomatology and complaints
were causally related to the industrial injury of April 4, 2005.
By decision dated February 14, 2013, OWCP denied the claim for compensation finding
that the medical evidence was insufficient to establish that she was disabled from work on
December 19, 2012 as a result of her accepted back condition.
The Board has held that OWCP must review all evidence submitted by a claimant and
received by it prior to the issuance of a final decision, including evidence received on the date of
the decision.1 Since Board decisions are final as to the subject matter appealed,2 it is crucial that
all of the evidence relevant to that subject matter which was properly submitted to OWCP prior
to the time of issuance of its final decision be addressed by OWCP.3 In its February 14, 2013
decision, OWCP did not consider Dr. Elkanich’s February 7, 2013 report, which was received on
February 14, 2013. It only noted Dr. Elkanich’s January 3, 2013 report and stated that he did not
1

Linda Johnson, 45 ECAB 439 (1994).

2

20 C.F.R. § 501.6(c).

3

William A. Couch, 41 ECAB 548 (1990).

2

provide an opinion as to the relationship of the April 4, 2005 injury and appellant’s current
complaints. In Dr. Elkanich’s February 7, 2013 report, however, he does provide an opinion on
causal relationship, which OWCP does not address. As OWCP failed to address all the relevant
evidence of record at the time it issued its February 14, 2013 decision, the case is remanded for a
proper review of the evidence and issuance of an appropriate final decision.4
IT IS HEREBY ORDERED THAT the February 14, 2013 decision of the Office of
Workers’ Compensation Programs is set aside, and the case record is remanded to OWCP for
further proceedings consistent with this order of the Board.
Issued: August 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

4

See A.B., Docket No. 12-1907 (issued May 13, 2013).

3

